Eschweiler, J.
(dissenting). While the complaint alleged, among other things, negligence and carelessness in the erection of the boiler house, yet the only question submitted to the jury as to defendant’s negligence was the *381first, namely, “Was there an unusual volume of steam emitted into the street from defendant’s engine or apparatus at and just prior to the plaintiff’s injury?” The jury answered this “Yes,” and the defendant contends, and I think correctly, that the evidence did not support an affirmative finding of the jury to the question as so framed.
The judgment in favor of plaintiff is now being supported on the theory that there was a negligent construction and method of operation of the boiler from which the cloud of steam came at the time of plaintiff’s injury. This appears to be a substantially different question from the one answered by the jury. The unusual volume of steam referred to in the first question in the special verdict evidently intended to cover some negligence in the immediate operation of the plant at the time of the injury and not a continuing defect in construction. The question, therefore, upon which the judgment is now predicated by the majority opinion is not the one upon which the defendant was adjudged negligent by the jury. For that reason I think there should have been a new trial rather than an affirmance of the judgment.